Citation Nr: 0411828	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-17 906	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from October 1935 to 
October 1939 and from March 1941 to July 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


REMAND

At the time of his death, the veteran was service-connected 
for a duodenal ulcer at a 10 percent rating.  The appellant 
contends that his service- connected ulcer either caused or 
aggravated his gastric carcinoma and therefore substantially 
contributed to the cause of his death.

The Board notes that prior to the appellant filling her claim 
for the current benefit, the Veterans Claims Assistance Act 
of 2000 (hereinafter, "VCAA" or "Act"), Pub. L. No. 106- 475, 
114 Stat. 2096 (2000), was enacted.  Although an August 2002 
letter advised the appellant of the evidence necessary to 
substantiate her claim and what evidence she should submit, 
VA failed to satisfy that portion of the VCAA, which requires 
VA to notify the claimant of what evidence will be provided 
by VA and what evidence is to be provided by the appellant as 
is required under the VCAA.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Hence, 
further development is required. 

In his February 2002 letter, Gerard Kruger, M.D., discloses 
that he treated the veteran for his gastric carcinoma from 
July 2001 until his death in January 2002.  The physician's 
treatment records are pertinent to the appellant's claim and 
should be obtained.  Dr. Kruger opined that the veteran's 
gastric carcinoma could be related to service-connected 
duodenal ulcer.  Any other outstanding evidence identified by 
the appellant or the record on appeal, should be obtained, as 
well as a medical opinion as to the relationship between the 
veteran's service-connected duodenal ulcer and/or the 
veteran's 1948 Billroth I repair and his death.  See 38 
U.S.C.A. § 5103A (West 2002).

Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should contact the appellant 
and request that she identify by name, 
address, and approximate dates of 
service, any VA and/or non-VA health care 
providers that treated the veteran for 
the disability that she claimed led to 
his death.  Then with any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
appellant, to include Dr. Kruger's 
treatment records, which have not been 
previously secured.  

2.  If the appellant replies to any 
notice provided by the RO, the RO should 
attempt to secure from any identified 
source records that have yet to be 
associated with the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts, the 
RO is unable to secure any evidence, it 
must notify the appellant and (a) 
identify the specific records that it is 
unable to obtain; (b) briefly explain the 
efforts it has made to obtain that 
evidence; and (c) describe any further 
action will take with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant's 
claims file to be reviewed by an 
appropriate specialist.  The claims 
folder and a separate copy of this remand 
must be made available to the physician.  
Based on a review of the claims folder, 
the specialist is asked to provide an 
opinion as to whether it is medically 
more likely then not that the veteran's 
service connected duodenal ulcer and 
resultant 1948 Billroth repair surgery, 
caused, or contributed substantially or 
materially, to the veteran's gastric 
carcinoma and death.  In providing the 
above opinion the physician should 
comment on the opinion provided by Dr. 
Kruger, in his February 2002 letter, 
including the opinion that the veteran's 
fatal adenocarcinoma of the gastric 
remnant could be the result of his 
previous gastric ulcer and Billroth I 
surgery.  Any opinion provided should be 
supported by a complete rationale.

4.  Thereafter, the RO should undertake 
any further development deemed necessary 
and readjudicate the appellant's claim.  
If the determination remains unfavorable 
to the appellant, she must be furnished 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




